Citation Nr: 9927024	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 2, 1996, 
for special monthly pension based upon the need for regular 
aid and attendance.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  
His DD Form 214, Report of Separation from the Armed Forces 
of the United States, shows that he also had two years and 
eleven months of "other service."   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to special 
monthly pension based on the need for aid and attendance, 
effective from July 2, 1996.  

In November 1997, the Board remanded this matter to the RO 
for a hearing before a member of the Board at the RO (Travel 
Board Hearing).  By letter dated in May 1999, the RO informed 
the veteran of the date, time, and place of his scheduled 
July 1999 Travel Board Hearing.  However, in July and August 
1999, the veteran and his representative reported that the 
veteran wished to cancel his Travel Board Hearing.  


FINDINGS OF FACT

1.  The RO denied entitlement to special monthly pension in 
rating decisions dated in June 1990, November 1990, August 
1993, and May 1994, and those decisions became final.

2.  The veteran again claimed entitlement to special monthly 
pension in October 1994, asserting that his disabilities had 
worsened.  

3.  It is not factually ascertainable that the veteran was 
entitled to special monthly pension based on the need for aid 
and attendance or housebound status at any time prior to July 
2, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 2, 1996, 
for the grant of special monthly pension based on the need 
for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1521(d), (e), 5110 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.351, 3.352(a), 3.400, 3.401(a), 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

March 1985 to September 1987 treatment records from the 
Department of Health Services, Los Angeles County - USC 
Medical Center (MC), and a May 1989 letter from Dr. M.S. of 
Santa Clara Valley MC show that the veteran was treated for 
right middle lobe pneumonia, diabetes mellitus type II, renal 
insufficiency secondary to diabetic nephropathy, chronic low 
back pain, balanitis, a blister on heel of his right foot, 
bronchitis, chest pain consistent with angina, and 
degenerative joint disease with hand, back, and right 
shoulder pain.  He also complained of eye and vision problems 
but no treatment records address these complaints.  

By rating decision dated in June 1989, the RO granted a 
permanent and total disability rating for pension purposes, 
effective from November 1987.  The veteran was informed of 
this decision in a letter dated in June 1989.  

In May 1990 and November 1990, the veteran submitted 
completed VA Forms 21-2680, Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance.  In June 
1990, the RO received January 1989 to April 1990 treatment 
records from the Santa Clara Valley MC which showed treatment 
for pneumonia, questionable coronary artery disease, adult 
onset diabetes mellitus, degenerative joint disease, anemia, 
angina, stomach problems, and guaiac positive stools.  




Entitlement to special monthly pension was denied in rating 
decisions dated in June 1990 and November 1990.  The veteran 
was informed of these decisions and did not appeal.  

In a letter dated in July 1993 and received at the RO in 
August 1993, Dr. P. stated that the veteran was being 
followed for diabetes and peripheral neuropathy with 
decreased vibration sense in his feet.

In August 1993, the veteran claimed entitlement to special 
monthly pension due to housebound status or need for aid and 
attendance, due chiefly to his diabetic condition.  He stated 
that his legs felt weak and were useless for driving, that he 
had increased blood sugar, and that he had lost 14 pounds 
since April.  

In August 1993, the RO received an undated VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, which was signed by Dr. P. of 
Santa Clara Valley MC.  It was reported that the veteran was 
not accompanied to the examination and that he complained of 
severe bilateral leg pain which interfered with his ability 
to walk and drive.  Dr. P. reported that the veteran's gait 
was normal and that he had normal strength and sensation in 
his upper extremities.  

It was noted that he had decreased vibration sense in his 
lower extremities to the ankles and to the lower half of his 
tibia on the left; however, Dr. P. also noted that sensation 
of the lower extremities was normal bilaterally.  The 
physician stated that there was full range of motion in both 
lower extremities with no atrophy or contractures and that 
there was no restriction of the spine, trunk, or neck.  Dr. 
P. reported that the veteran had been unable to operate his 
motor vehicle secondary to severe bilateral leg pain, but 
that he was able to make his doctor appointments by bus or 
having someone drive him.  

Dr. P. stated that the veteran was able to walk five or six 
blocks without the assistance of another person; that he was 
able to leave his home or immediate premises two to three 
times a day by bus; that aids were not required for 
locomotion; that he had been treated with physical therapy 
and imipramine without improvement; and that he had also been 
referred to a dietitian for better diabetes control through 
diet.  The diagnosis was diabetic peripheral neuropathy and 
non-insulin dependent diabetes mellitus.  Dr. P. stated that 
daily skilled services were not indicated.  

In a letter dated in July 1993 and received by the RO in 
August 1993, Dr. P. stated that the veteran had been followed 
for diabetes and peripheral neuropathy with decreased 
vibration sense in his feet.  

In an unappealed August 1993 rating decision, the RO again 
denied entitlement to special monthly pension.  

In March 1994, the veteran submitted another VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance.  This report was dated in March 
1994 and signed by Dr. P. of Santa Clara Valley MC.  It was 
noted that the veteran was not accompanied to the place of 
examination, that his mode of travel had been the bus, and 
that he complained of poor balance.  Dr. P. stated that the 
veteran's gait was normal, that he had no restriction of 
movement of the upper extremities and was able to feed 
himself and button his own clothing, and that he had 
bilateral peripheral neuropathy of the lower extremities 
secondary to diabetes which resulted in pain and decreased 
sensation to the knees.  

It was noted that there was no restriction of the spine, 
trunk, and neck.  Dr. P. stated that the veteran had a poor 
memory, that the veteran stated that he occasionally forgot 
his medication during the day, and that he required that all 
his medications be written specifically at the appropriate 
times.  Dr. P. reported that the veteran dressed himself, 
cooked his own food, and did his own shopping and that he did 
not drive secondary to neuropathy pain, but did take the bus.  

It was noted that the veteran was able to walk five or six 
blocks without the assistance of another person and that he 
could go out shopping for food on his own and regularly make 
his doctor appointments.  He did not need aids such as a cane 
braces crutches or a walker.  The diagnosis was diabetes Type 
II and peripheral neuropathy.  

By unappealed rating decision dated in May 1994, the RO 
confirmed and continued the denial of special monthly 
pension. 

In October 1994, the veteran reported that his disabilities 
had worsened and requested re-evaluation of his disabilities.  
He then failed to report for a February 1995 VA examination.  
February 1995 laboratory results from the Santa Clara Valley 
MC were submitted and, by rating decision dated in March 
1995, the RO denied entitlement to special monthly pension 
because the veteran failed to report for a VA examination. 

In a March 1995 letter which was attached to the RO's letter 
which provided notification of the March 1995 rating 
decision, the veteran explained why he had been unable to 
report for the February 1995 VA examination.  He requested 
that the RO consider medical records that he was submitting 
and review his claim for special monthly pension.  He 
submitted February 1995 treatment records and laboratory 
findings from Santa Clara Valley MC which show treatment for 
diabetes mellitus which was under excellent control, shoulder 
pain, probable tinea pedis, and high cholesterol levels.  

In April 1995, the RO received February 1994 to March 1995 
treatment records and laboratory reports from the Santa Clara 
Valley MC.  These records show that the veteran was treated 
for low back pain, cervical strain, shoulder pain, eye 
complaints (rule out background diabetic retinopathy), 
diabetes mellitus, high cholesterol, and probable tinea 
pedis.  These records show that his diabetes mellitus was 
under excellent control.  

Physical therapy records show that he had no limitation of 
right upper extremity function, that he had had limited left 
shoulder function for eight months with difficulty in washing 
his hair and reaching overhead, and that he had limited 
active range of motion of the shoulders, greater on the left 
with decreased ability to wash and comb hair.  It was noted 
that he needed a step stool to reach overhead cabinets, that 
he had poor general flexibility of both upper and lower 
extremities with compensatory movement in the spine, that he 
was unable to squat due to poor lower extremity flexibility.  
It was noted that his problems had recently been exacerbated 
by a motor vehicle accident.  The veteran met the goal of 
increasing active range of motion of both shoulders to allow 
him to reach overhead cabinets without a step stool and wash 
and comb his hair with both arms.  However, he continued to 
require the support of at least one upper extremity to 
perform a squat due to poor lower extremity flexibility.  He 
continued to report cervical pain.  It was recommended that 
he continue with daily exercise program.  

In a rating decision dated later in April 1995, the RO again 
denied entitlement to special monthly pension. 

On May 16, 1995, the RO received a letter dated in April 1995 
from Dr. J.H. of Santa Clara Valley MC.  This letter was 
attached to a copy of the RO's April 1995 letter which 
notified the veteran of the April 1995 rating decision.  Dr. 
J.H. reported that the veteran was his patient and that he 
had diabetes, hypertension, shoulder pain, and insomnia.  Dr. 
J.H. stated that the veteran asked him to write this letter 
because the veteran felt that he needed someone to take care 
of him. 

On July 2, 1996, the RO received an undated VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Assistance, which was signed by a physician 
from the Santa Clara Valley MC.  The doctor reported that the 
veteran had a shuffling gait and upright posture.  It was 
noted that his upper extremities were able to grip, perform 
fine movements, self feed, button clothing, shave, and attend 
to the needs of nature.  The physician stated that the 
veteran was unable to lift moderate weight objects.  It was 
noted that he had contractures of the feet and ankles due to 
diabetes which caused a shuffling gait.  

The doctor reported that there was no restriction of the 
spine, trunk, or neck; that he was able to walk without the 
assistance of another person; that he had poor memory; that 
he had borderline intellectual functioning; and that it was 
suspected that he was mentally disabled.  It was noted that 
it was safe for the veteran to leave his home or immediate 
premises at all times and that he did not need aids for 
locomotion.  The diagnosis was borderline intellectual 
functioning, diabetes type II, degenerative joint disease 
with low back pain and arthritis of the hands.  The physician 
stated that daily skilled services were not indicated.  

By rating decision dated in July 1996, the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance, effective from July 2, 1996. 

In May 1997, the veteran submitted an undated VA Form 21-
2680, Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, which was signed by Dr. T.S. of 
Santa Clara Valley MC.  Dr. T.S. reported that there were no 
restrictions of the upper or lower extremities, spine, trunk, 
or neck and that he had loss of memory and borderline 
cognitive functioning.  It was noted that he could walk 
without assistance, that he could leave the home or immediate 
premises at any time, and that he did not need aids for 
locomotion.  Dr. T.S. stated that the veteran needed help 
with remembering to take his medications regularly and with 
preparation of meals appropriate for a diabetic.  It was 
noted that the veteran required the daily personal health 
care services of a skilled provider without which disease 
would progress more rapidly.  

At the May 1997 personal hearing conducted by a hearing 
officer at the RO, the veteran testified that he had 
worsening diabetes, arthritis in his hands, angina, and a 
mental disorder.  He also reported that his vision was much 
blurrier now than it used to be and he could not read at all.  
Hearing Transcript (Tr.) at 1-3.  He stated that he had had 
an assistant or someone to help him with his living 
arrangements for several years, since approximately 1993.  

He reported that he had someone that came in to help him 
clean the house, that he had a back problem and could not get 
up when he bent down, and that he had needed assistance 
getting up a couple of times after he fell over due to his 
diabetic condition.  He stated that there were days that he 
had fainting-like spells and had to sit down or lean his head 
over, that some medications had had adverse effects on him 
and caused him to black out, and that he sometimes could not 
be at home and on those medications without the aid and 
assistance of someone else in the house to help him.  He 
testified that he was confined to his home "off and on," 
meaning that he did not go out unless someone came by and 
picked him up to take him places and took care of him.  He 
reported that there were some days that he could function at 
home and he could get up, put on his clothes, prepare his 
meals, and get through a normal day without bringing harm to 
himself.  However, he also stated that there were other days 
that he may have harmed himself if someone else were not 
there.  Tr. at 2-9.  

The veteran asserted that his memory was decreasing and that 
he sometimes forgot to take his medications.  He reported 
that he did not currently have anyone who helped him keep 
track of his medications because of the financial problems - 
they wanted more money.  He stated that he did have people 
clean his house for him once a month or once every two months 
because he had trouble grasping anything with his hand.  He 
also reported that once a week or once every two weeks they 
send over a food connection.  He reported that he did "a 
very little bit of cooking" such as making a sandwich or 
something, but that most of the time he goes out to 
McDonald's or Burger King.  He stated that he could go to 
these food establishments by himself most of the time and 
that a friend sometimes takes him.  He reported that things 
were becoming more and more of a problem now but that in 1993 
or 1994 it was more than just an intermittent thing.  He 
testified that the point where he really needed someone 
routinely was in the last year.  Tr. at 2-9.  

At the May 1997 personal hearing, the veteran submitted a 
traffic collision report which shows that a greyhound bus the 
veteran was riding on was in a hit and run traffic collision 
and that there was property damage only.  

In September 1997, the RO received a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, dated in July 1997 and signed by 
a physician from the Santa Clara Valley MC.  The doctor 
reported that the veteran's gait was good without ataxia, 
that he had good posture, that he was not accompanied to the 
examination, and that he had mild neuropathy and mild to 
moderate osteoarthritis in his hands which caused pain and 
some decreased dexterity.  It was noted that he appeared able 
to perform his activities of daily living without difficulty; 
that there was some neuropathy in both lower extremities, but 
he was able to walk; that he complained of arthritic pain in 
both ankles and feet which caused discomfort on prolonged 
standing; and that balance was intact.  No restrictions of 
the spine, trunk, or neck were noted.  

The physician stated that the veteran did have some memory 
loss and mild difficulty remembering how to take medicines 
and that he was able to come to the clinic appointments on 
his own.  He could walk approximately five or six blocks 
without assistance, he was able to leave home on a daily 
basis, and he required no aids for locomotion.  The veteran 
reported that he had some difficulty doing daily housework.  
The doctor stated that she was not aware of any significant 
decrease in functional ability over the last few years (as 
per notes from Dr. S.).  The diagnosis was diabetes mellitus, 
osteoarthritis, tinea pedis, and history of trigger finger.  
The physician reported that daily skilled services were not 
indicated.   

In July 1998, the RO received September 1997 to June 1998 
treatment records from Dr. J.L. which show treatment for eye 
disorders.  The impressions included chronic open angle 
glaucoma, diabetes - no diabetic retinopathy, and IOD still 
increased.

Criteria

Special monthly pension is payable if the veteran has a 
disability rated as permanent and total and an additional 
disability rated at 60 percent or more, or if he is 
permanently housebound due to his disability.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).  


The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Special monthly pension is payable at a higher rate if the 
veteran is so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b) and 
(c).  The veteran will be found to be in need of regular aid 
and attendance if he is blind, in a nursing home, or if he is 
helpless to the extent that he is unable to dress or bathe 
himself; if he frequently needs adjustment of a prosthetic or 
orthopedic appliance that by the nature of the disability he 
is unable to perform without assistance; if he is unable to 
feed himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).  It is not required that 
all of the disabling conditions enumerated be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of an award of aid and attendance or housebound benefits 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.401(a)(1).  

38 C.F.R. § 3.400(o)(2) provides that the effective date of 
increased disability compensation is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board finds that the claim for an earlier 
effective date for special monthly pension is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  The 
Board finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran asserts that he has been applying for special 
monthly pension since May 1990, that he has had the same 
disabilities which have not changed since that time, and that 
the effective date should be in May 1990.  

He contends that he submitted medical evidence on Forms 21-
2680 before previous decisions became final and that, 
therefore, his application for special monthly pension has 
remained active since May 1990.  He has reported that he did 
not appeal any of the prior denials because he believed that 
re-opening his claim with new medical evidence would 
accomplish the same result without going through the lengthy 
appeal process.  He has also asserted that the effective date 
of the award of special monthly pension should be in August 
1993, as his disabilities have been constant for the past 
three to four years.  

He avers that an effective date earlier than July 2, 1996, is 
warranted because the RO relied on evidence received in April 
3, 1995, when it granted special monthly pension in July 
1996.  Finally, he asserts that a 1997 statement from a 
doctor shows that there has been no significant decrease in 
functional ability over the last few years and that, 
therefore, he should be afforded the benefit of the doubt and 
granted an effective date earlier than July 2, 1996 for the 
award of special monthly pension.  

The veteran was informed of the RO's June 1990 rating 
decision which denied entitlement to special monthly pension 
on July 17, 1990, and he did not appeal this determination 
within a year of that decision.  In November 1990, he 
submitted a new undated VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  Although this was within a year of notification 
of the July 1990 rating decision, this does not constitute a 
notice of disagreement as it is merely new medical evidence 
which includes no statement of the veteran's disagreement 
with the former November 1990 rating decision and includes no 
evidence of a desire for appellate review.  See 38 C.F.R. 
§§ 20.201.  Additionally, contrary to the veteran's 
assertions, this does not extend the time limit for 
initiating or completing an appeal from the June 1990 adverse 
decision.  See 38 C.F.R. § 3.304 (1998).  

In a November 1990 rating decision, the RO again denied 
entitlement to special monthly pension.  The Board notes that 
the copy of the letter which notified the veteran of the 
November 1990 rating decision which is in the claims file is 
undated.  

However, in his February 1997 substantive appeal, the veteran 
reported that he was notified of this decision on November 
28, 1990.  He did not appeal the November 1990 denial within 
a year of November 28, 1990.  In August 1993, the RO again 
denied entitlement to special monthly pension and the veteran 
was informed of this decision by letter dated September 10, 
1993.  The veteran did not appeal this determination.  In 
March 1994, the veteran submitted a new VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, dated in March 1994.  As noted 
above, this does not constitute a notice of disagreement with 
the August 1993 rating decision and does not extend the time 
limit for initiating or completing an appeal.  See 38 C.F.R. 
§§ 20.201, 20.304.  

In a May 1994 rating decision, the RO again denied 
entitlement to special monthly pension and the veteran was 
informed of this determination in a June 6, 1994, letter and 
he did not appeal.  In August 1994, the veteran submitted a 
letter which was attached to a July 1994 letter from the RO 
in which the veteran was informed of the amended amount of 
his disability pension award.  

In the August 1994 letter, the veteran primarily asserted 
that he did not receive enough money to cover his expenses 
and asked what he had to do to get more money.  He did not 
disagree with the May 1994 rating decision or indicate a 
desire to appeal that determination.  In an October 1994 
statement the veteran requested that his "pension claim be 
re-opened for a re-evaluation of all my disabilities."  He 
indicated that his disabilities had increased in severity.  
The Board finds that, as this statement includes no evidence 
of disagreement with the May 1994 rating decision or 
indication of intent to appeal that determination, this 
clearly constitutes a new claim and not a notice of 
disagreement with the May 1994 rating decision.  

Therefore, as the veteran did not appeal the June 1990, 
November 1990, August 1993, or May 1994 rating decisions 
within one year of his notification of these decisions, they 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.302, 20.304, 20.1103 (1998).

As noted above, the veteran filed a claim for special monthly 
pension in October 1994.  This claim was denied in a March 
1995 rating decision.  The Board finds that, with resolution 
of all reasonable doubt in the veteran's favor, the veteran's 
March 1995 letter constitutes a timely notice of disagreement 
with the March 1995 rating decision.  As the RO did not issue 
a statement of the case at that time, the October 1994 claim 
for special monthly pension remained in appellate status 
until the July 1996 rating decision which granted special 
monthly pension.  

The effective date of an award of special monthly pension 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.401(a).  38 C.F.R. § 3.400(o)(2), 
provides that the effective date for a grant of increased 
compensation will be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date, otherwise, the effective date will be the date of 
claim.  

The Court has interpreted the provisions of 38 C.F.R. 
§ 3.400(o)(2) together with the provisions of 38 C.F.R. 
§ 3.400(o)(1), as meaning that if it was factually 
ascertainable that the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
of the factually ascertainable evidence.  If the increase was 
factually ascertainable more than one year prior to the 
claim, the increase is effective as of the date of claim; and 
if the increase was factually ascertainable after the date of 
claim, the effective date is the date of increase.  Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(1998).  

Initially, the Board notes that the veteran has never had a 
disability rated as permanent and total and an additional 
disability rated at 60 percent or more.  Additionally, the 
evidence shows that the veteran is not housebound or 
permanently bedridden and he has not asserted this.  Although 
it has been noted that the veteran does not drive secondary 
to neuropathy pain, the evidence also shows that he currently 
takes the bus to medical appointments, walks to fast food 
restaurants for meals, takes the bus to medical appointments 
unassisted, and can walk five to six blocks unassisted.

Although he has been treated for eye disorders and asserts 
that he cannot read due to vision problems, there is no 
competent evidence that he has ever been blind.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the most 
recent June 1998 private treatment record shows that his 
visual acuity with correction was 20/30 and 20/50.  The 
record includes no evidence that he is in frequent need of 
adjustment of a prosthetic or orthopedic appliance that by 
the nature of the disability he is unable to perform without 
assistance and he has not asserted this.  There is no 
evidence whatsoever that he has been in a nursing home.  
Finally, the Board finds that there is no evidence that, 
prior to July 2, 1996, the veteran was unable to feed 
himself, that he required protection from the hazards of his 
daily environment, or that he has been helpless to the extent 
that he is unable to dress or bathe himself or to attend to 
the wants of nature. 

In an undated report of examination received in August 1993, 
Dr. P. reported that the veteran's upper extremities were 
normal in strength and sensation.  Dr. P. stated that the 
veteran had been referred to a dietitian for better diabetes 
control through diet; however, Dr. P. also indicated that 
daily skilled services were not indicated.  In a March 1994 
examination report, Dr. P. reported that there was no 
restriction of movement of the upper extremities, that he was 
able to feed himself and button his own clothing, and that he 
dressed himself, cooked his own food, and did his own 
shopping.  Dr. P. stated that the veteran had a poor memory 
and required that all his medications be written specifically 
at the appropriate times and that the veteran stated that he 
occasionally forgot to take his medication. 

February 1994 to March 1995 private treatment and physical 
therapy records show that the veteran had limited shoulder 
functioning with difficulty washing, combing his hair and 
reaching overhead.  However, this improved with physical 
therapy and he had increased active range of motion of both 
shoulders which allowed him to reach overhead cabinets 
without a step stool and wash and comb his hair with both 
arms.  

In his April 1995 letter, Dr. J.H. reported that he treated 
the veteran for several disorders and that the veteran had 
asked him to write the letter because the veteran felt that 
he needed someone to take care of him.  The Board notes that 
Dr. J.H. did not state that the veteran needed care and 
attendance, Dr. J.H. only reported that the veteran felt that 
he needed someone to take care of him.  As he does not have 
medical expertise, the veteran's assertions that he needs 
someone to care for him, in the absence of competent medical 
evidence which meets the criteria for special monthly pension 
benefits, is not sufficient.  See Espiritu.  

The Board has considered all of the evidence of record 
pursuant to Swanson v. West, No. 95-1082 (U.S. Vet. App. June 
23, 1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  The 
evidence does not show that the criteria for special monthly 
pension were met at any time before July 2, 1996.  As it is 
not factually ascertainable that the veteran was entitled to 
special monthly pension at any time prior to July 2, 1996, 
entitlement to an effective date earlier than July 2, 1996, 
for the grant of special monthly pension is not warranted.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.401, 3.400(o)(2); 
Harper; VAOPGCPREC 12-98 (1998).   

The Board notes that the veteran has argued that the rating 
decisions prior to March 1995 did not become final.  As noted 
above, the Board finds that all rating decisions prior to 
March 1995 did become final.  However, even if the veteran's 
claim had been pending since May 1990 or August 1993 as he 
asserts, entitlement to an effective date earlier than July 
2, 1996, would not be warranted because it was not factually 
ascertainable that he was entitled to special monthly pension 
at any time prior to July 2, 1996.  See 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.401, 3.400(o)(2); Harper; VAOPGCPREC 12-98 
(1998).

The veteran has also argued that he has had the same 
disabilities which have not changed since 1990 or 1993.  In 
an examination report dated in July 1997, a physician stated 
that she was not aware of any significant decrease in 
functional ability over the last few years as per another 
doctor's notes.  However, the veteran has submitted 
statements and even testified that his disorders have 
increased in severity.  

Additionally, the July 1996 examination report referred to 
mental disability that had not previously been reported.  The 
Board notes that the July 1997 physician did not assert that 
the veteran was entitled to regular aid and attendance or 
housebound status prior to July 2, 1996, she merely stated 
that she was not aware of any significant decrease in 
functional ability over the last few years "as per notes 
from" Dr. S.  The Board also notes that it appears that the 
RO's July 1996 grant of special monthly pension appears to 
have been a generous grant.  Regardless, the Board finds that 
the appeal must be denied as it is not factually 
ascertainable that the veteran was entitled to special 
monthly pension at any time prior to July 2, 1996.  

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against entitlement to 
an effective date prior to July 2, 1996, for the grant of 
special monthly pension.


ORDER

Entitlement to an effective date earlier than July 2, 1996, 
for the grant of special monthly pension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

